--------------------------------------------------------------------------------

Exhibit 10.2
 
INTELLECTUAL PROPERTY SECURITY AGREEMENT


This Intellectual Property Security Agreement is entered into as of January 30,
2012, by and between PARTNERS FOR GROWTH III, L.P. ("PFG") and Edgewave, Inc., a
Delaware corporation (individually and collectively, "Grantor"), with reference
to the following facts:


A. PFG and Grantor, as Borrower, are parties to that certain Loan and Security
Agreement of even date with this Agreement (as amended from time to time, the
"Loan Agreement"). (Capitalized terms used herein have the meaning assigned in
the Loan Agreement.)
 
B. Pursuant to the Loan Agreement, Grantor has granted to PFG a security
interest in all of the Collateral. The Collateral includes without limitation
all Intellectual Property (including without limitation the Intellectual
Property described herein).


Grantor agrees as follows:


1. To secure performance of all of its "Obligations" as defined in the Loan
Agreement, Grantor grants to PFG a security interest in all of Grantor's right,
title and interest in Grantor's Intellectual Property, including without
limitation (i) the trademarks and servicemarks listed or required to be listed
from time to time on Schedule A hereto, whether registered or not, and all
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Borrower connected with and symbolized by
such trademarks, and (ii) the patents and patent applications listed or required
to be listed from time to time on Schedule B hereto and all like protections
including, without limitation, all improvements, divisions, continuations,
renewals, reissues, extensions and continuations-in-part of the same, (iii) all
copyrights, maskworks, software, computer programs and other works of authorship
listed or required to be listed from time to time on Schedule C hereto, and all
extensions and renewals thereof, (iv) all domain names and domain name rights
used in connection with its business and that of its Subsidiaries, all legal and
equitable rights in domain names and ownership thereof, domain registry, domain
servers, web hosting and related contracts, services and facilities
(collectively, “Domain Rights”) listed or required to be listed from time to
time on Schedule D hereto, and all extensions and renewals thereof, and (iv) all
rights to recover for past or future infringement of any of the foregoing, and
(v) all right, title and interest in and to any and all present and future
license agreements with respect to any of the foregoing, and (vi) all present
and future accounts, accounts receivable and other rights to payment arising
from, in connection with or relating to any of the foregoing.


 
 

--------------------------------------------------------------------------------

 
2. Grantor represents and warrants that (i) listed on Schedule A hereto are all
trademark registrations and pending registrations owned or controlled by
Grantor, (ii) listed on Schedule B are all patents and patent applications owned
or controlled by Grantor, (iii) listed on Schedule C are all copyrights,
software, computer programs, mask works, and other works of authorship owned or
controlled by Grantor which are registered with the United States Copyright
Office, and (iv) listed on Schedule D are all Domain Rights in which Grantor has
any legal, contractual or equitable right.
 
3. Grantor shall: (a) protect, defend and maintain the validity and
enforceability of its intellectual property, other than intellectual property of
immaterial business and monetary value that Grantor’s executive management has
made a determination not to maintain; (b) promptly advise PFG in writing of
material infringements of its intellectual property; and (c) not allow any
intellectual property material to Grantor’s business to be abandoned, forfeited
or dedicated to the public without PFG’s written consent.  If, before the
Obligations have been paid and/or performed in full, Grantor shall (i) acquire
or apply for registration of any trademark, service mark or trade name, (ii)
apply for registration of any patent or file or acquire any patent or patent
application; (iii) create or acquire any published or material unpublished works
of authorship material to the business that is or is to be registered with the
U.S. Copyright Office or any non-U.S. equivalent; or (iv) register or acquire
any domain name or domain name rights, then the provisions of Section 1 shall
automatically apply thereto, and Grantor shall use commercially reasonable
efforts to give PFG advance notice thereof in writing and in any event shall
thereafter give PFG prompt notice thereof in writing, in no event later than 30
Business Days from the date of any such action. Grantor shall further provide
PFG with a copy of the foregoing and shall take such further actions as PFG may
reasonably request from time to time to perfect or continue the perfection of
PFG's interest in such intellectual property.


4. This Agreement is being executed and delivered pursuant to the Loan
Agreement; nothing herein limits any of the terms or provisions of the Loan
Agreement, and PFG's rights hereunder and under the Loan Agreement are
cumulative. This Agreement, the Loan Agreement and the other Loan Documents set
forth in full all of the representations and agreements of the parties with
respect to the subject matter hereof and supersede all prior discussions, oral
representations, oral agreements and oral understandings between the parties.
This Agreement may not be modified or amended, nor may any rights hereunder be
waived, except in a writing signed by the parties hereto. In the event of any
litigation between the parties based upon, arising out of, or in any way
relating to this Agreement, the prevailing party shall be entitled to recover
all of its reasonable costs and expenses (including without limitation
reasonable attorneys' fees) from the non-prevailing party. This Agreement and
all acts, transactions, disputes and controversies arising hereunder or relating
hereto, and all rights and obligations of PFG and Grantor shall be governed by,
and construed in accordance with the internal laws (and not the conflict of laws
rules) of the State of California.
 
 
 

--------------------------------------------------------------------------------

 
5.           Grantor agrees that simultaneously with the execution of this
Agreement, and thereafter upon any amendment of Schedule A, Schedule B, Schedule
C or Schedule D, the appropriate entities constituting Grantor shall execute
notices in the forms appended hereto (each, a "Notice"), as appropriate, with
respect to all of the pledged Intellectual Property, now owned or hereafter
acquired, and shall deliver each Notice to PFG for the purpose of recordation at
the U.S. Patent and Trademark Office or the U.S. Copyright Office, or otherwise,
as appropriate.  Whether or not Grantor executes such a Notice reflecting new
Intellectual Property, for so long as Obligations remain unpaid, Grantor hereby
irrevocably appoints PFG as its lawful attorney-in-fact without any further
authorization to file such notices, liens or other instruments as may be
customary from time to time for PFG to perfect security interests in Grantor’s
Intellectual Property.  With respect to the power of attorney granted in the
attached Domain Rights Collateral Agreement and Notice, so long as no default
has occurred and is continuing under the Loan Documents, PFG shall not take any
action referenced therein in the name of Grantor.


[Signature Page Follows]
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 



Address of Grantor:    Edgewave, Inc.  
15333 Avenue of Science
     
Suite 100
By:
/s/ Lou Ryan  
San Diego, CA 92128
Name: Lou Ryan     Title: Chief Executive Officer                          
Address of PFG:   PARTNERS FOR GROWTH III, L.P.  
Partners for Growth III, L.P.
     
150 Pacific Avenue
By: /s/ Lorraine Nield  
San Francisco, California 94111
Name: Lorraine Nield     Title:
Manager, Partners for Growth III, LLC
Its: General Partner
 

 


                                                    



 
 

--------------------------------------------------------------------------------

 
 
 
 
SCHEDULE A
Edgewave, Inc.
 
Trademark Schedule
 
Serial Number - Registration Number
Date
Mark
Owner
       
4052055
11/8/2011
Edgewave
Edgewave
78298124
6/7/2005
ePrism
Edgewave
75823687
9/11/2001
iPrism
Edgewave
                       



 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE B
Edgewave, Inc.
 
Patent Schedule
 
Patent/Application Number
Title
Owner
                                   





 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE C
Edgewave, Inc.
 
COPYRIGHTS


Copyright Number
Date
Title / Work
Owner
                                               

 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE D
Edgewave, Inc.
 
DOMAIN RIGHTS


Domain Name
Service Provider Contact Details and Account Number (if any)
Owner and Registrar or Administrative Contact of Record
Expiry Date of Domain
Stbernard.com
DOTSTER
Registrant:
   St Bernard Software
   15015 Avenue of Science
   San Diego, CA  92128
   US
 Administrative, Technical Contact:
      Robinson, John
administrator@stbernard.com
01-JAN-13
Redcondor.com
easyDNS Technologies, Inc
Registrant:
 Red Condor, Inc.
 1300 Valley House Dr, Suite 115
 Rohnert Park, CA 94928
 US
 
Administrative Contact:
    Operations, Network
noc@redcondor.com
25-Jan-2019
Edgewave.com
DOTSTER
Registrant:
   St Bernard Software
   15015 Avenue of Science
   San Diego, CA  92128
   US
 
Administrative, Technical Contact:
      Software, St Bernard
webmaster@stbernard.com
27-OCT-13
                       





 
 

--------------------------------------------------------------------------------

 
TRADEMARK COLLATERAL AGREEMENT AND NOTICE
 


This Trademark Collateral Agreement and Notice dated as of January 30, 2012, is
between Edgewave, Inc., a Delaware corporation with its principal place of
business at 15333 Avenue of Science, Suite 100, San Diego, CA 92128 (“Assignor")
and Partners for Growth III, L.P., 150 Pacific Avenue, San Francisco, CA 94111
("Assignee") pursuant to a Loan and Security Agreement of even date herewith, by
and between Assignor and Assignee and pursuant to certain other loan documents
referenced therein (collectively, the "Loan Documents").


WHEREAS, Assignor is the owner of certain trademarks, including all federal
applications and/or registrations therefor, together with the goodwill of the
business connected with the use of and symbolized thereby, as listed on Exhibit
1 hereto (the "Marks"); and


WHEREAS, Assignee has agreed to extend certain credit to Assignor on condition
that the Assignor pledge and grant to Assignee as collateral for the Obligations
(as defined in the Loan Documents) a security interest and lien in and to the
Marks and all proceeds thereof and all other related claims and rights as more
fully described in a certain Intellectual Property Security Agreement (the
"Security Agreement") in favor of the Assignee of even date herewith, by and
between Assignor and Assignee;


NOW THEREFORE, for good and valuable consideration, as security for the due and
timely payment and performance of the Obligations, Assignor hereby pledges and
grants to Assignee a security interest and lien in and to the Marks and all
proceeds thereof and gives notice of such security interest and the existence of
such Security Agreement providing therefor.


Executed as of the date first above written.


Assignor:
Edgewave, Inc.
By /s/ Lou Ryan                          
Chief Executive Officer
By /s/ Thalia Gietzen             
Secretary
Assignee:
PARTNERS FOR GROWTH III, L.P.
 
 
 
By /s/ Lorraine Neild                       
 
Name: Lorraine Nield
 
Title: Manager, Partners for Growth III, LLC
Its General Partner

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 1
Edgewave, Inc.


Trademark Schedule
 
Serial Number - Registration Number
Date
Mark
Owner
       
4052055
11/8/2011
Edgewave
Edgewave
78298124
6/7/2005
ePrism
Edgewave
75823687
9/11/2001
iPrism
Edgewave
                       

 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
PATENT COLLATERAL AGREEMENT AND NOTICE
 


This Patent Collateral Agreement and Notice dated as of January 30, 2012, is
between Edgewave, Inc., a Delaware corporation with its principal place of
business at 15333 Avenue of Science, Suite 100, San Diego, CA 92128 (“Assignor")
and Partners for Growth III, L.P., 150 Pacific Avenue, San Francisco, CA 94111
("Assignee") pursuant to a Loan and Security Agreement of even date herewith, by
and between Assignor and Assignee and pursuant to certain other loan documents
referenced therein (collectively, the "Loan Documents").


WHEREAS, Assignor is the owner of certain United States patents and/or patent
applications as listed on Exhibit 1 hereto (the "Patents"); and


WHEREAS, Assignee has agreed to extend certain credit to Assignor on condition
that the Assignor pledge and grant to Assignee as collateral for the Obligations
(as defined in the Loan Documents) a security interest and lien in and to the
Patents and all proceeds thereof and all other related claims and rights as more
fully described in a certain Intellectual Property Security Agreement (the
"Security Agreement") in favor of the Assignee of even date herewith, by and
between Assignor and Assignee;


NOW THEREFORE, for good and valuable consideration, as security for the due and
timely payment and performance of the Obligations, Assignor hereby pledges and
grants to Assignee a security interest and lien in and to the Patents and all
proceeds thereof and gives notice of such security interest and the existence of
such Security Agreement providing therefor.


Executed as of the date first above written.


Assignor:
Edgewave, Inc.
By /s/ Lou Ryan                           
Chief Executive Officer
By /s/ Thialia Gietzen             
Secretary
Assignee:
PARTNERS FOR GROWTH III, L.P.
 
 
 
By  /s/ Lorraine Nield                           
 
Name: Lorraine Nield
 
Title: Manager, Partners for Growth III, LLC
Its General Partner



 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT 1
Edgewave, Inc.
 
Patent Schedule
 
Patent/Application Number
Title
Owner
                                   

 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
COPYRIGHT COLLATERAL AGREEMENT AND NOTICE
 


This Copyright Collateral Agreement and Notice dated as of January 30, 2012, is
between Edgewave, Inc., a Delaware corporation with its principal place of
business at 15333 Avenue of Science, Suite 100, San Diego, CA 92128 (“Assignor")
and Partners for Growth III, L.P., 150 Pacific Avenue, San Francisco, CA 94111
("Assignee") pursuant to a Loan and Security Agreement of even date herewith, by
and between Assignor and Assignee and pursuant to certain other loan documents
referenced therein (collectively, the "Loan Documents").


WHEREAS, Assignor is the owner of certain copyrightable works which are the
subject of United States copyright registrations and/or copyright applications
as listed on Exhibit 1 hereto (the "Copyrights"); and


WHEREAS, Assignee has agreed to extend certain credit to Assignor on condition
that the Assignor pledge and grant to Assignee as collateral for the Obligations
(as defined in the Loan Documents) a security interest and lien in and to the
Copyrights and all proceeds thereof and all other related claims and rights as
more fully described in a certain Intellectual Property Security Agreement (the
"Security Agreement") in favor of the Assignee of even date herewith, by and
between Assignor and Assignee;


NOW THEREFORE, for good and valuable consideration, as security for the due and
timely payment and performance of the Obligations, Assignor hereby pledges and
grants to Assignee a security interest and lien in and to the Copyrights and all
proceeds thereof and gives notice of such security interest and the existence of
such Security Agreement providing therefor.


Executed as of the date first above written.


 
Assignor:
Edgewave, Inc.
By /s/ Lou Ryan                           
Chief Executive Officer
By /s/ Thialia Gietzen             
Secretary
Assignee:
PARTNERS FOR GROWTH III, L.P.
 
 
 
By  /s/ Lorraine Nield                           
 
Name: Lorraine Nield
 
Title: Manager, Partners for Growth III, LLC
Its General Partner



 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 1


Edgewave, Inc.


COPYRIGHT SCHEDULE


 
Copyright Number
Date
Title / Work
Owner
                                               

 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
DOMAIN RIGHTS COLLATERAL AGREEMENT AND NOTICE
 


This Domain Rights Collateral Agreement and Notice dated as of January 30, 2012,
is between Edgewave, Inc., a Delaware corporation with its principal place of
business at 15333 Avenue of Science, Suite 100, San Diego, CA 92128 (“Assignor")
and Partners for Growth III, L.P., 150 Pacific Avenue, San Francisco, CA 94111
("Assignee") pursuant to a Loan and Security Agreement of even date herewith, by
and between Assignor and Assignee and pursuant to certain other loan documents
referenced therein (collectively, the "Loan Documents").


WHEREAS, Assignor is the owner of certain Domain Rights as defined in the Loan
Documents which are, as of the date hereof, as listed on Exhibit 1 hereto (the
"Domain Rights"); and


WHEREAS, Assignee has agreed to extend certain credit to Assignor on condition
that the Assignor pledge and grant to Assignee as collateral for the Obligations
(as defined in the Loan Documents) a security interest and lien in and to the
Domain Rights and all proceeds thereof and all other related claims and rights
as more fully described in a certain Intellectual Property Security Agreement
(the "Security Agreement") in favor of the Assignee of even date herewith, by
and between Assignor and Assignee;


NOW THEREFORE, for good and valuable consideration, as security for the due and
timely payment and performance of the Obligations: (1) Assignor hereby pledges
and grants to Assignee a security interest and lien in and to the Domain Rights
and all proceeds thereof and gives notice of such security interest and the
existence of such Security Agreement providing therefor; and (2) Assignor hereby
irrevocably appoints PFG as its lawful attorney-in-fact without any further
authorization to take any action and file any notice on behalf of Assignor that
Assignor itself could file in respect of its Domain Rights, including without
limitation, to transfer Domain Rights, change administrative contacts in respect
of Domain Rights, maintain Domain Rights, and provide instructions to domain
hosting services and any domain name registrars.


Executed as of the date first above written.



 
Assignor:
Edgewave, Inc.
By /s/ Lou Ryan                           
Chief Executive Officer
By /s/ Thialia Gietzen             
Secretary
Assignee:
PARTNERS FOR GROWTH III, L.P.
 
 
 
By  /s/ Lorraine Nield                           
 
Name: Lorraine Nield
 
Title: Manager, Partners for Growth III, LLC
Its General Partner



 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE D
Edgewave, Inc.
 
DOMAIN RIGHTS


Domain Name
Service Provider Contact Details and Account Number (if any)
Owner and Registrar or Administrative Contact of Record
Expiry Date of Domain
Stbernard.com
DOTSTER
Registrant:
   St Bernard Software
   15015 Avenue of Science
   San Diego, CA  92128
   US
 Administrative, Technical Contact:
      Robinson, John  
administrator@stbernard.com
01-JAN-13
Redcondor.com
easyDNS Technologies, Inc
Registrant:
 Red Condor, Inc.
 1300 Valley House Dr, Suite 115
 Rohnert Park, CA 94928
 US
 
Administrative Contact:
    Operations, Network
noc@redcondor.com
25-Jan-2019
Edgewave.com
DOTSTER
Registrant:
   St Bernard Software
   15015 Avenue of Science
   San Diego, CA  92128
   US
 
Administrative, Technical Contact:
      Software, St Bernard
webmaster@stbernard.com
27-OCT-13
               




--------------------------------------------------------------------------------




 